In an action to recover the alleged balance of the purchase price of real property, defendant appeals from an order of the County Court, Putnam County, granting in part and denying in part plaintiff’s motion to modify defendant’s demand for a bill of particulars. Order modified by striking therefrom the ordering paragraph and by substituting in place thereof ordering paragraphs providing (1) that the motion is granted to the extent of striking from the demand items 4, 6, 8, 9, and 10; (2) that' the words “of certain parts” be struck from item 1 of the demand, and that the word “ TENTH ” be struck from item 3 of the demand and that the word “FIFTH” be substituted therefor; (3) that all of item 5 of the demand be struck out except that plaintiff is directed to supply defendant with the date of payment to the surveyor, and (4) that the motion is in all other respects denied. As thus modified the order is affirmed, without costs; bill to be served within ten days after the entry of the order hereon. In view of the wording of the allegations of the complaint, particulars as to the sale and conveyance should have been ordered. Nolan, P. J., Adel, Wenzel, MacCrate and Beldock, JJ., concur.